Citation Nr: 1118821	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a gastrointestinal disability to include stomach ulcers and acid reflux disease.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 until January 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a hearing in December 2007 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

These matters were previously before the Board, and in February 2008 and September 2009 were remanded for additional development.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest during service, and an organic disease of the nervous system was not manifest within one year of separation.  

2.  Current bilateral hearing loss is not attributable to service.

3.  Gastroesophageal reflux disease began in service.

4.  Degenerative disc disease of the lumbar spine began in service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Left shoulder impingement was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Left shoulder impingement was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the case of entitlement to service connection for bilateral hearing loss disability, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in October 2004 and August 2008 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim regarding bilateral hearing loss disability was readjudicated with the issuance of a Supplemental Statement of the Case in February 2011.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Communications of record indicate that some treatment records relating to treatment at a United States Army facility during service are not available.  Nonetheless, the claims file contains service treatment records and the Veteran has been asked to provide VA with any potentially relevant records in his position.  Finally, the Board notes that neither the Veteran nor his representative has indicated that he has any such records.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran was afforded VA examination of the ears in January 2010, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant with regard to his hearing loss disability claim is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a December 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

With regard to the issues of entitlement to service connection for a gastrointestinal disorder and degenerative disc disease of the lumbar spine, the Board is granting, in full, the benefits sought on appeal.  Accordingly, because the benefits sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Bilateral Hearing Loss Disability

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability.  For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Service connection for an organic disease of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


Service treatment records reflect that on pre-service examination in December 1971, the Veteran's ears and ear drums were normal.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
10
5
5
x
5

The Veteran affirmatively denied hearing loss and ear trouble.

On audiological evaluation at separation in December 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
10
25
25
20

No indication was made as to the state of the ears other than the above audiometric data.  The Veteran denied hearing loss and ear trouble.

Based on the foregoing, the service treatment records show normal hearing at induction, and abnormal hearing at separation, but no hearing loss disability.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993). 38 C.F.R. § 3.385 (2010).  While the lack of an in-service disability does not preclude a grant of service connection, a review of the post-service evidence leads to the conclusion that currently diagnosed bilateral hearing loss disability is not related to active service for the reasons discussed below. 


Following separation from active service in January 1974 the Veteran underwent audiological evaluation in April 2001, which found pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
10
x
10
LEFT
80
85
80
x
85

Dr. C.B.M. saw the Veteran in November 2001 and reported a history which included sudden left ear sensorineural hearing loss ten years prior.  Sudden hearing loss had been present when the Veteran awoke one morning and never resolved.  Four months prior, he had sudden right side sensorineural hearing loss.  Examination of both ears was normal, and on audiological evaluation in November 2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
35
45
60
LEFT
90
85
90
x
80

The left ear had a profound level of loss, with word recognition score of 36 percent.  On the right side loss was severe, but with excellent speech discrimination.  The speech reception threshold was much better than was expected given the results of pure tone testing.  It was reported that an MRI (magnetic resonance image) had been made, but was normal.


On audiological evaluation in October 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
90
x
105
LEFT
75
80
70
x
75

In November 2002, the Veteran was seen regarding a latency/intensity auditory brain response (ABR) evaluation.  ABR was recorded from each ear independently with electrodes.  The results indicated that ABR testing was consistent with the results of puretone threshold testing previously conducted

In December 2002 the Veteran was seen for evaluation to determine the possibility of a cochlear implant.  The Veteran endorsed significant bilateral hearing loss which had gradually worsened over the past several years.  He reported having worn a hearing aid in the right ear for several years, but the amount of benefit received from the device had slowly diminished.  Otoscopy screening revealed clear ear canals bilaterally, and tympanic membranes were visualized in both ears.  Radiographic imaging of the head was conducted and showed the cochlea to be grossly patent bilaterally.   There was extensive left and mild to moderate right mastoid inflammation, and the left middle ear demonstrated extensive inflammatory change.

On audiological evaluation in April 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
90
x
100
LEFT
75
90
75
x
70

A notation indicated the presence of severe to profound sensorineural hearing loss from 250 Hertz to 8000 Hertz. 

In September 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
85
80
80
85

On audiological evaluation in February 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
85
80
80
80

In December 2009, a VA examiner reviewed the Veteran's claims file and determined that she was unable to render an opinion regarding the claimed sensorineural hearing loss.  Specifically, she indicated that that the Veteran's audiological history was complicated by reported sudden sensorineural hearing loss around 1990 in the left ear, followed by documented sudden sensorineural hearing loss in the right ear in 2001.  She also opined that the Veteran's history was further complicated by an ablated cochlea at the right ear due to cochlear implant surgery.  Accordingly, the examiner, an audiologist, deferred drawing any conclusions until an ear, nose and throat physician could examination the Veteran.

The Veteran's claims file was reviewed on VA examination in January 2010 by a surgical resident.  Audiological evaluations from April 2001 and November 2001 were discussed in detail.  It was noted that on induction examination in December
 1971 the Veteran's hearing was normal bilaterally between from 500 Hertz to 4000 Hertz, and that separation examination in December 1973 showed normal hearing from 500 Hertz to 6000 Hertz in the left hear, and normal hearing between 500 Hertz and 4000 Hertz in the right ear with a mild hearing loss at 6000 Hertz.  On audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
90
80
85
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of zero percent bilaterally using the Maryland CNC word list.  The diagnosis was of profound sensorineural hearing loss, and the examiner concluded that bilateral hearing loss disability was not caused by or the result of a service-related disease or injury.  Specifically, the examiner noted that in-service noise exposure was minimal and that the medical evidence indicated only a mild shift in hearing from induction to separation.  Not until 20 years after separating did the Veteran develop profound left ear hearing loss, followed by profound right ear hearing loss 30 years after separation.  The examiner opined that exposure to noise does not cause hearing to gradually decrease over a period of time, nor does it cause sudden hearing loss many years later.  Thus, it was concluded that the Veteran had no ear disease during service and in-service noise exposure did not cause his current hearing loss.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, the Veteran's hearing loss is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  To that end the Board finds that the Veteran's reports of in-service hearing loss are consistent with his separation examination showing abnormal hearing in December 1973, and that his testimony is credible insofar as it relates to matters about which he is competent to testify.  Furthermore, the Board accepts that the Veteran was exposed to gunfire during service.  The Board also accepts the Veteran's reports to medical personnel averring to sudden onset of left ear hearing loss around 1990 and sudden onset of right ear hearing loss in 2001.  The Board notes some inconsistencies in the Veteran's testimony regarding onset of symptomatology.  Specifically, the Veteran has endorsed onsets both in service and in 1993, and this inconsistency reduces the Veteran's credibility with regard to establishing continuity of symptomatology since service, and thus renders his statements of limited probative value to that extent.

While hearing loss is capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such loss, and whether the loss constitutes a disability is a complex determination that is not capable of lay understanding.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly the Veteran's statements averring to the etiology of any current symptomatology are not competent.  Of far greater probative value is the objective evidence indicating that at separation, the Veteran did not have a hearing loss disability - subjective audiometric data does not confirm that presence of a bilateral hearing loss disability until 2001.  Furthermore, the Board finds that the conclusion reached by the VA examiner in January 2010 to be especially illuminating to the extent that the examiner was able to support his conclusion that the current bilateral hearing loss disability is not related to service, with objective evidence of record and noting that noise-induced hearing loss does not have a delayed onset many years after such exposure.  

In sum, the more probative evidence establishes that hearing loss disability first developed many years after service and that it is unrelated to service.  In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Gastrointestinal Disability

The Veteran has claimed entitlement to service connection for a gastrointestinal disability to include stomach ulcers and acid reflux.  Service treatment records reflect that on separation examination in December 1973, the Veteran complained of his stomach hurting constantly, next to which "food trouble" is noted.  He endorsed a history of "stomach, liver or intestinal trouble," but denied frequent indigestion.

The foregoing reflects that the Veteran complained of a gastrointestinal disorder during service.  Following separation in January 1974, the Veteran complained of a four to five month history of hoarseness in April 2003.  This was followed by continuing complaints of hoarseness, in June 2003, however at that time the Veteran denied symptoms of indigestion and reflux.  The impression was of hoarseness was associated with gastroesophageal reflux disease (GERD).

In December 2003 a history of benign laryngeal lesion was reported with increasing hoarseness.  In April 2005, the Veteran reported two knots on the right side of the neck, and was complaining of throat pain and choking.

During his December 2007 hearing with the undersigned, the Veteran stated that he was seen during service for stomach ulcers.  He also endorsed in-service acid reflux symptoms.

The Veteran underwent VA examination in February 2009, and endorsed in-service abdominal pain.  There was no history of neoplasm; no episodes of abdominal colic, nausea, or duodenal disease; no gnawing or burning pain; no nausea, vomiting or diarrhea; and no other symptoms.  The diagnosis was GERD, and the examiner opined that the disorder began during service and had persisted and worsened since that time.  In December 2009, and November 2010 the examiner again repeated her conclusion that based on review of service treatment records and VA records that symptoms of GERD began in service, that such symptoms had persisted since service, and that the Veteran's current diagnosis of GERD was related to service.

Symptoms of GERD are capable of lay observation and thus the Veteran's statements constitute competent evidence with regard to such symptomatology.  In considering the credibility of the Veteran's testimony, the Board notes that the appellant has been somewhat inconsistent specifically with regard to his endorsements of continuous symptomatology.  To that end, it is noted that while he told a VA examiner that he had been experience symptoms since service, in June 2003 the Veteran denied indigestion and reflux.  Nonetheless, the Board is cognizant that some symptomatology associated with GERD may only be properly recognized as so-associated by a trained medical professional.  In this case, the opinion of the VA examiner that GERD began in service was based on a review of his claims file and service treatment records.  The examiner has restated on three separate occasions that it is her conclusion that GERD is related to service and the Board finds her conclusion to be highly probative.

Accordingly, the evidence of record shows that GERD first began in service, that he has had continuous symptomatology since separation, and that GERD is related to service.  Thus, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Low Back Injury

The Veteran has claimed entitlement to service connection for a low back disorder.  Service treatment records reflect that on separation examination in December 1973, the Veteran endorsed a history of recurrent back pain and it was noted that he had "back trouble."

The Veteran separated from active service in January 1974 and in June 2000 he complained of a three month history of low back pain radiating into the right leg and down to the knee.  The diagnosis was of degenerative disc disease of the lumbar spine with radiculitis.

The Veteran underwent a series of steroid and anesthetic injections into the lumbar spine from June 2000 until November 2004.  In June 2000, the Veteran was diagnosed with lumbar stenosis with radiculitis and also with degenerative disc disease of the lumbar spine.  In January 2002 he was additionally diagnosed with degenerative joint disease of the lumbar spine, and radiculitis was no longer associated with degenerative disc disease.

During his hearing before the undersigned in December 2007, the Veteran stated that back pain began in service while participating in morning physical training.  He also indicated that he had to move 25 pound canisters on a daily basis.

On VA examination in February 2009, the Veteran stated that low back pain had onset gradually while in service, and had improved after separating for ten to twelve years.  After that point, back pain began to become progressively worse.  Pain was sharp, moderate, constant, and radiated to both lower extremities.  Lasegue signs were present and it was reported that radiographic imaging from December 2007 had shown mild lumbar degenerative changes.  The conclusion was that the Veteran had been experiencing continuous symptoms of degenerative disc disease of the lumbar spine since service, and that the disorder was related to service.  The examiner reached the same conclusion on VA examinations in December 2009 and November 2010.

Back pain is capable of lay observation and to the Board finds the Veteran to be competent to report symptomatology.  Nonetheless, the Board notes that while he has reported continuous symptomatology, the Veteran told a private treatment physician in June 2001 that back pain had onset only three months prior.  Because the Veteran was then seeking only medical treatment, it seems likely that he would report events and symptoms carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In contrast, when the Veteran thereafter presented his account while seeking VA benefits rather than medical treatment, he stated that symptoms had been continuous since service.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

While the evidence shows the Veteran to be a poor historian, the Board finds the professional opinion of the VA examiner in 2009, and 2010 to be highly probative.  Specifically, the examiner reached her opinion following review of the Veteran's claims file and physical examination of the Veteran himself.  Thus, Board accepts the conclusion of the VA examiner, that the Veteran's lumbar spine degenerative disc disease was incurred in service.

Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing disability is denied.

Service connection for GERD is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


